DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered. Claims 1-8 and 10-20 are pending. 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Specifically regarding Applicant’s argument that MPEP 2144.04(VI)(C) is not applicable to the rearrangement of the location of the battery (see pages 9-10 of Applicant’s Remarks), the Examiner respectfully disagrees. 
Applicant asserts that “MPEP 2144.04(VI)(C) cites In re Japikse, in which a position of a starting switch was held to be unpatentable because moving the switch would not have modified operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). This is contrary to the arrangement of Claim 1 where positioning the battery adjacent to a user's shoulder provides the benefit of locating a center of mass of the battery adjacent the user's 
However, the Examiner respectfully notes that no such motivation or benefit is disclosed or even mentioned in Applicant’s specification. As noted in the Final Rejection on pages 18-19, Applicant’s specification does not appear to disclose any criticality for the exact location of the battery along the sleeve. As such, Applicant’s argument is not deemed to be persuasive.
Additionally, regarding Applicant’s argument that “one of ordinary skill in the art would not be motivated to move the power button 22 of White [to the distal end of the sleeve] because the power button would interfere with the position and safety properties of light reflective fabric 300R which extends substantially to a distal end of the sleeve” (see pages 10-11 of Applicant’s Remarks), the Examiner respectfully disagrees.
The Examiner respectfully notes that Applicant has not provided any evidence that moving the power button to the distal end of the sleeve would “interfere with the position and safety properties of light reflective fabric 300R.” It is unclear what kind of interference Applicant is referring to, since White does not disclose or suggest this whatsoever. Furthermore, contrary to Applicant’s allegation that the light reflective fabric extends substantially to a distal end of the sleeve, at least one of White’s sleeves is depicted having the light reflective fabric 300R stopping well before the distal end of the sleeve, which provides ample room for a power button (see annotated Fig. 1A below). White neither depicts nor discloses wherein the light reflective fabric necessarily extends to the end of the sleeve. Therefore, Applicant’s argument that moving the power button to the end of sleeve would interfere with White’s light reflective fabric, appears to be based purely upon conjecture and not upon White’s actual disclosure.

    PNG
    media_image1.png
    349
    653
    media_image1.png
    Greyscale

Again, it has been held that rearranging parts of an invention involves only routine skill in the art, and Applicant’s specification does not appear to disclose any criticality for the exact location of the first power button. See MPEP 2144.04 (VI)(C).
See updated rejection(s) below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fastening device” in claims 5 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Objections
Claim 17 is objected to because of the following informalities: “wherein-the battery” should read “wherein the battery.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein at least one rechargeable lithium ion battery is electrically connected to the heating element for supplying power to the heating element.” The limitation is indefinite, as claim 1 has been amended to recite “a battery…electrically connected to the heating element for powering the heating element,” and it is unclear whether the battery further recited in claim 6 is the same battery as the one recited in claim 1. For purposes of examination, the Examiner will interpret the limitation in a similar manner as related claim 17, i.e., “wherein the battery is a rechargeable lithium ion battery.”
removable battery pack containing the battery, the removable battery pack located on the sleeve adjacent to the proximal end of the sleeve adjacent to the shoulder cover.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 12 (regarding claim 6, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Coffman (US Patent No. 5,909,801) in view of White (US PG Pub 2014/0246416), further in view of Fernandez et al. (herein Fernandez)(US PG Pub 2008/0116189), further in view of Strecker (US PG Pub 2017/0332442).
Regarding claim 1, Coffman discloses an arm warming device (10, see at least Abstract), comprising:
a sleeve (12) extending between a proximal end (14) and a distal end (16) for receiving an arm of a user (see at least Fig. 1 and column 3, line 60 – column 4, line 5);
a shoulder cover (32) connected to the proximal end of the sleeve for covering a shoulder of the user (see Fig. 1 and column 4, lines 12-14); and
a strap (34) connected to the shoulder cover for being wrapped about a torso of the user to secure the arm warming device to the user (see Fig. 1 and column 4, lines 14-17).
Coffman further discloses wherein the sleeve comprises an interior layer (18), a central layer (20), and an outer layer (22; see Fig. 2 and column 4, lines 1-5) but fails to further disclose a heating element disposed within the sleeve for applying heat to the arm of the user, the heating element comprising a far infrared fiber material.
However, White teaches a body warming garment (10, see Figs. 1-3 and paragraph 0001) including at least one sleeve (14), an inner layer (301), a central layer (302, 26), and an outer layer (300), wherein the central layer includes a heating element (26) disposed within the sleeve 
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s arm warming device to further include a heating element disposed within the sleeve for applying heat to the arm of the user, the heating element comprising a far infrared fiber material, as doing so would provide additional, user-controllable heat to the user.
Coffman also fails to teach wherein the arm warming device includes a controller electrically connected to the heating element and a battery electrically connected to the heating element for powering the heating element.
However, White further teaches wherein the garment includes a controller (62) electrically connected to the heating element, so as to allow the user to control a thermal output setting of the heating element (see paragraphs 0032-0034), and a battery (battery/batteries within battery pack 38, see paragraphs 0027-0028 and 0032) electrically connected to the heating element for powering the heating element, so as to provide operational, rechargeable, and removable power to the garment (see paragraphs 0027-0030).
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s arm warming device to further include a controller electrically connected to the heating element and a battery electrically connected to the heating element for powering the heating element, as doing so would allow the user to control a thermal output setting of the 
As noted above, White teaches wherein the controller is configured to control a thermal output setting of the heating element (see paragraphs 0032-0034) but fails to specifically teach wherein the controller is configured to deactivate the heating elements after a predetermined period of time.
However, Fernandez teaches a body warming garment (10) including at least one sleeve (see paragraph 0026), the garment including a plurality of layers (see paragraphs 0023-0034), a heating element (24), at least one battery pack (28), and a controller (26) electrically connected to the heating element (see paragraphs 0027-0033), wherein the controller is configured to control a thermal output setting of the heating element (see paragraphs 0027-0033 and 0041-0044) and is further configured to deactivate the heating elements after a predetermined period of time (see paragraph 0045), so as to prevent accidental discharge of the battery packs and to prevent the user from becoming overheated (see paragraph 0045).
Therefore, based on Fernandez’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have configured White’s controller to deactivate the heating elements after a predetermined period of time, as doing so would prevent accidental discharge of the battery packs and to prevent the user from becoming overheated.
White further teaches wherein the battery is removably connected to the garment (see paragraphs 0027-0031) but fails to specifically teach wherein the battery is located on the sleeve adjacent to the proximal end of the sleeve and adjacent to the shoulder cover.

Therefore, based on Strecker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the sleeve together taught by Coffman, White, and Fernandez with a battery that is located on the sleeve adjacent to the proximal end of the sleeve and adjacent to the shoulder cover; as such a location would allow the weight of the battery to be supported from on top of the user’s shoulder, such that the weight of the battery is not as apparent to the user’s arm and is barely felt by the user in a normal use scenario.
 
Regarding claim 2, the modified device of Coffman (i.e., Coffman in view of White, Fernandez, and Strecker) is further disclosed wherein the sleeve (12 of Coffman) includes an interior layer (18 of Coffman) for engaging the arm of the user, a central layer (20 of Coffman/302, 26 of White) comprising the heating element (26 of White), and an outer layer (22 of Coffman).

However, White further teaches an outer layer (300) made of a water resistant material such as nylon or polyester (see paragraph 0015), to allow the device to withstand outdoor elements (see paragraphs 001-003 and 0015).
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s outer layer to be made of a water resistant material, to allow the device to withstand outdoor elements. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 3, the modified device of Coffman (i.e., Coffman in view of White, Fernandez, and Strecker) is further disclosed wherein the far infrared material (of 26 of White) includes a plurality of carbon fiber strands (see paragraph 0018 of White).

Regarding claim 6, the modified device of Coffman (i.e., Coffman in view of White, Fernandez, and Strecker) is further disclosed wherein the battery is a rechargeable lithium ion battery (44 of White, see paragraphs 0027-0031 of White).

Regarding claim 12, Coffman, White, Fernandez, Strecker together teach the limitations of claim 1, as discussed above.

However, White and Strecker together further teach wherein the sleeve (sleeve of Strecker) defines at least one pocket (32 of White/pocket holding battery 130 of Strecker, see Fig. 1 and paragraphs 0030-0031 of Strecker), a connection plug is electrically connected to the heating element and extends into the pocket (see paragraph 0022 of White), and a battery pack (38 of White) for containing the battery (44 of White) is detachably connected to the connection plug and removeably positioned inside the pocket for providing power to the heating element (see paragraphs 0020-0027 of White), to provide power to the device during operation and to facilitate recharging of the battery pack when not in use (see paragraph 0027 of White).
Therefore, based on White’s and Strecker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s sleeve to further define at least one pocket, a connection plug electrically connected to the heating element and extending into the pocket, and a battery pack for containing the battery detachably connected to the connection plug and removeably positioned inside the pocket for providing power to the heating element; as doing so would provide power to the device during operation and facilitate recharging of the battery pack when not in use.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman, White, Fernandez, and Strecker, as applied to claim 1 above, in view of Cox et al. (herein Cox)(US Patent No. 4,229,833).

However, Cox teaches an arm warming device (10) including a sleeve (12) and either a single strap (106, see Figs. 3-4) or a pair of straps (18, 20) connected by fasteners (19) at distal ends of the straps (see Figs. 1-2), to allow the arm warming to be adjustably retained on the wearer’s body (see Figs. 1-2 and column 3, lines 20-37).
Therefore, based on Cox’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s single strap to be a pair of straps, so as to include a first strap extending from the front region of the shoulder cover for overlying a chest of the user, and a second strap extending from the back region of the shoulder cover for overlying a back of the user, as doing so would allow the arm warming to be adjustably retained on the wearer’s body.
Furthermore, such a modification would be nothing more than a simple substitution of one known strap configuration for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 5, the modified device of Coffman (i.e., Coffman in view of White, Fernandez, Strecker, and Cox) is further disclosed to comprise a fastening device (19 of Cox, see column 3, lines 20-37 of Cox; note that “fastening device” is being interpreted under 35 USC 112(f) to correspond to a hook and loop arrangement, as disclosed in paragraph 0022 of the pending specification) detachably connecting the first strap (18 of Cox) and the second strap (20 of Cox; see Figs. 1-2 and column 3, lines 20-37 of Cox).

Claims 7, 8, and 10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Coffman, White, Fernandez, and Strecker, as applied to claim 1 above, in view of Cossaboom (US Patent No. 3,748,436).
Regarding claim 7, Coffman, White, Fernandez, and Strecker together teach the limitations of claim 1, as discussed above. 
Coffman fails to further disclose wherein a first power button is attached to the sleeve adjacent to the distal end, wherein a second power button is located on a battery pack containing the battery and removeably located on the sleeve adjacent to the proximal end of the sleeve adjacent to the shoulder cover, and wherein the first and second power buttons are electrically connected to the heating element for allowing the user to selectively activate the heating element at one of a plurality of predetermined temperature modes.
However, White further teaches wherein the device further includes a first power button (22) electrically connected to the heating element (26) for allowing the user to selectively activate the heating element at one of a plurality of predetermined temperature modes (see 
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s device to further include a first power button electrically connected to the heating element for allowing a user to selectively activate the heating element at one of a plurality of predetermined temperature modes, as doing so would allow the user to activate and deactivate the device and to provide a desired amount of heat.
White fails to further teach wherein the power button is attached to the sleeve adjacent to the distal end.
However, Cossaboom teaches an arm warming sleeve (10) having a heating element (13) and a control button unit (16) attached to the sleeve adjacent to the distal end of the sleeve (see Figs. 1 and 4 and column 2, lines 8-63). It is noted that such a location would allow easy access and ease of operation to the user.
Therefore, based on Cossaboom’s teachings, it would have been obvious to one having ordinary skill in the art to have rearranged the location of White’s power button such that the power button would be attached to the sleeve adjacent to the distal end, as such a location would allow easy access and ease of operation to the user.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art, and Applicant’s specification does not appear to disclose any criticality for the exact location of the power button. See MPEP 2144.04 (VI)(C).
White further teaches a second power button (174, 176) that is located on a removable battery pack (38) including the battery (44) and electrically connected to the heating element (26; 
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s device to further include a second power button located on a removable battery pack including the battery and electrically connected to the heating element, as doing so would allow the user to easily increase or decrease the temperature as desired and/or allow multiple heater arrays to be controlled individually.
As modified, the battery pack containing the battery (44 of White/130 of Strecker) would be removably located on the sleeve adjacent to the proximal end of the sleeve adjacent to the shoulder cover (see Fig. 1 and paragraphs 0029-0031 of Strecker, and rejection of claim 1 above).

Regarding claim 8, the modified device of Coffman (i.e., Coffman in view of White, Fernandez, Strecker, and Cossaboom) is further disclosed to comprise a first light source (24 of White) positioned inside the first power button (22 of White) and configured to illuminate the first power button to one of a plurality of different colors based on what temperature mode is activated (see paragraph 0038 of White).


White further teaches wherein the removable battery pack includes a second light source (182) configured to display when the battery pack is connected, when the heating elements are on, or the like (see paragraph 0024), but White fails to teach wherein the second light source is positioned inside the second power button and is configured to illuminate the second power button to one of a plurality of different colors based on what temperature mode is activated.
However, White already teaches a first light source (24) positioned inside the first power button (22) and configured to illuminate the first power button to one of a plurality of different colors based on what temperature mode is activated (see paragraph 0038 and rejection of claim 8 above), so as to allow the user to visually determine the status of the temperature mode/thermal output settings. White also teaches wherein the device may include multiple control inputs to separately control multiple heating elements (see paragraph 0019).
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified White’s second power button to also include a light source configured to illuminate the second power button to one of a plurality of different colors based on what temperature mode is activated, so as to allow the user to visually determine the temperature mode of each heating element being controlled by the multiple control inputs.

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman, White, Fernandez, and Strecker, as applied to claim 1 above, in view of Cronn et al. (herein Cronn)(US PG Pub 2015/0083705).

However, White further teaches wherein the device may include a battery controller for determining a state-of-charge or low voltage condition of the battery pack and for preventing the battery pack from further discharging current and/or deactivating the heating element in such conditions (see paragraph 0034).
Furthermore, Cronn teaches a body warming garment (40) including at least one sleeve (see Fig. 3), the garment including a heating element (18, 20) and a power source (29, see paragraph 0050), the garment further including a fuse electrically connected to the heating element for deactivating the heating element in response to the heating element exceeding a predetermined temperature (see paragraph 0063), so as to prevent overheating and enhance safe use of the garment (see paragraph 0063).
Therefore, based on White’s and Cronn’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s device to further include a fuse electrically connected to the heating element for deactivating the heating element in response to the heating element exceeding a predetermined temperature, as doing so would prevent overheating and enhance safe use of the device.

Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman in view of White, further in view of Strecker.

a sleeve (12) extending between a proximal end (14) and a distal end (16) for receiving an arm of a user (see at least Fig. 1 and column 3, line 60 – column 4, line 5);
a shoulder cover (32) connected to the proximal end of the sleeve for covering a shoulder of the user (see Fig. 1 and column 4, lines 12-14); and
a strap (34) connected to the shoulder cover for being wrapped about a torso of the user to secure the arm warming device to the user (see Fig. 1 and column 4, lines 14-17).
Coffman further discloses wherein the sleeve includes an interior layer (18) for engaging the arm of the user, a central layer (20), and an outer layer (22; see Fig. 2 and column 4, lines 1-5) but fails to further disclose a heating element comprising far infrared fiber material integrated with the central layer for applying heat to the arm of the user, and a battery electrically connectable to the heating element for powering the heating element.
However, White teaches a body warming garment (10, see Figs. 1-3 and paragraph 0001) including at least one sleeve (14), an inner layer (301), a central layer (302, 26), and an outer layer (300), wherein the central layer includes a heating element (26) disposed within the sleeve for applying heat to the arm of the user (see Figs. 1A-1B and paragraphs 0015-0018), the heating element comprising far infrared fiber material (i.e., carbon fibers, see paragraph 0018), the garment further including a battery (battery 44 within battery pack 38) electrically connectable to the heating element for powering the heating element (see paragraphs 0027-0031), so as to provide additional, user-controllable heat to the user (see paragraphs 0001-0003 and 0016-0020).
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 
Coffman also fails to explicitly disclose wherein the outer layer is made of a water resistant material.
However, White further teaches wherein the outer layer (300) is made of a waterproof or water resistant material such as nylon or polyester (see paragraph 0015), to allow the device to withstand outdoor elements (see paragraphs 001-003 and 0015).
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s outer layer to be made of a water resistant material, to allow the device to withstand outdoor elements. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
	White further teaches wherein the battery is removably connected to the garment (see paragraphs 0027-0031) but fails to specifically teach wherein the battery is connected to the garment at location adjacent to the proximal end of the sleeve and adjacent to the shoulder cover.
However, Strecker teaches a heated garment (100) having at least one sleeve (see at least Figs. 1-3 and paragraphs 0026 and 0030-0031), the garment including at least one heating zone (see paragraph 0026, note that Strecker teaches wherein the garment may include any particular number, location, or type of heating zone) and at least one battery (130) for powering heating elements in the heating zone (see Abstract and paragraphs 0027-0029 and 0057-0059), wherein 
Therefore, based on Strecker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided the sleeve together taught by Coffman and White with a battery that is located on the sleeve adjacent to the proximal end of the sleeve and adjacent to the shoulder cover; as such a location would allow the weight of the battery to be supported from on top of the user’s shoulder, such that the weight of the battery is not as apparent to the user’s arm and is barely felt by the user in a normal use scenario.

Regarding claim 14, Coffman, White, and Strecker together teach the limitations of claim 13, as discussed above.
Coffman fails to further disclose wherein the sleeve defines at least one pocket, and a connection plug is electrically connected to the heating element and extends into the pocket, and wherein a battery pack for containing the battery is detachably connected to the connection plug and removeably positioned inside the pocket for providing power to the heating element.
However, White and Strecker together further teach wherein the sleeve (sleeve of Strecker) defines at least one pocket (32 of White/pocket holding battery 130 of Strecker, see Fig. 1 and paragraphs 0030-0031 of Strecker), a connection plug is electrically connected to the heating element and extends into the pocket (see paragraph 0022 of White), and a battery pack 
Therefore, based on White’s and Strecker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s sleeve to further define at least one pocket, a connection plug electrically connected to the heating element and extending into the pocket, and a battery pack for containing the battery detachably connected to the connection plug and removeably positioned inside the pocket for providing power to the heating element; as doing so would provide power to the device during operation and facilitate recharging of the battery pack when not in use.

Regarding claim 17, the modified device of Coffman (i.e., Coffman in view of White and Strecker) is further disclosed wherein the battery (44 of White) is a rechargeable lithium ion battery (see paragraphs 0027-0031 of White).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coffman, White, and Strecker, as applied to claim 13 above, in view of Cox.
Regarding claim 15, Coffman, White, and Strecker together teach the limitations of claim 13, as discussed above, and Coffman further discloses wherein the shoulder cover (32) includes a front region for covering a front portion of the user's shoulder and a back region for covering a rear portion of the user's shoulder (see Fig. 1 and column 4, lines 12-14), but fails to disclose wherein the strap includes a first strap extending from the front region of the shoulder cover for 
However, Cox teaches an arm warming device (10) including a sleeve (12) and either a single strap (106, see Figs. 3-4) or a pair of straps (18, 20) connected by fasteners (19) at distal ends of the straps (see Figs. 1-2), to allow the arm warming device to be adjustably retained on the wearer’s body (see Figs. 1-2 and column 3, lines 20-37).
Therefore, based on Cox’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s single strap to be a pair of straps, so as to include a first strap extending from the front region of the shoulder cover for overlying a chest of the user, and a second strap extending from the back region of the shoulder cover for overlying a back of the user, as doing so would allow the arm warming device to be adjustably retained on the wearer’s body.
Furthermore, such a modification would be nothing more than a simple substitution of one known strap configuration for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 16, the modified device of Coffman (i.e., Coffman in view of White, Strecker, and Cox) is further disclosed to comprise a fastening device (19 of Cox, see column 3, lines 20-37 of Cox; note that “fastening device” is being interpreted under 35 USC 112(f) to correspond to a hook and loop arrangement, as disclosed in paragraph 0022 of the pending specification) detachably connecting the first strap (18 of Cox) and the second strap (20 of Cox; see Figs. 1-2 and column 3, lines 20-37 of Cox).

Claims 18-19, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Coffman, White, and Strecker, as applied to claim 13 above, in view of Cossaboom.
Regarding claim 18, Coffman, White, and Strecker together teach the limitations of claim 13, as discussed above. 
Coffman fails to further disclose wherein a first power button is attached to the sleeve adjacent to the distal end, wherein a second power button is located on a battery pack containing the battery and removeably located on the sleeve adjacent to the proximal end of the sleeve adjacent to the shoulder cover, and wherein the first and second power buttons are electrically connected to the heating element for allowing the user to selectively activate the heating element at one of a plurality of predetermined temperature modes.
However, White further teaches wherein the device further includes a first power button (22) electrically connected to the heating element (26) for allowing the user to selectively activate the heating element at one of a plurality of predetermined temperature modes (see paragraphs 0014, 0019, and 0037-0038), so as to allow the user to activate and deactivate the device and to provide a desired amount of heat (see paragraphs 0037-0038).
Therefore, based on White’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s device to further include a first power button electrically connected to the heating element for allowing a user to selectively activate the heating element at one of a plurality of 
White fails to further teach wherein the power button is attached to the sleeve adjacent to the distal end.
However, Cossaboom teaches an arm warming sleeve (10) having a heating element (13) and a control button unit (16) attached to the sleeve adjacent to the distal end of the sleeve (see Figs. 1 and 4 and column 2, lines 8-63). It is noted that such a location would allow easy access and ease of operation to the user.
Therefore, based on Cossaboom’s teachings, it would have been obvious to one having ordinary skill in the art to have rearranged the location of White’s power button such that the power button would be attached to the sleeve adjacent to the distal end, as such a location would allow easy access and ease of operation to the user.
Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art, and Applicant’s specification does not appear to disclose any criticality for the exact location of the power button. See MPEP 2144.04 (VI)(C).
White further teaches a second power button (174, 176) that is located on a removable battery pack (38) including the battery (44) and electrically connected to the heating element (26; see paragraphs 0023-0030), for allowing the user to selectively activate the heating element at one of a plurality of predetermined temperature modes (see paragraphs 0021-0027), so as to allow the user to easily increase or decrease the temperature as desired (see paragraph 0023). White also teaches wherein providing multiple control inputs would allow multiple heater arrays to be controlled individually (see paragraph 0019).

As modified, the battery pack containing the battery (44 of White/130 of Strecker) would be removably located on the sleeve adjacent to the proximal end of the sleeve adjacent to the shoulder cover (see Fig. 1 and paragraphs 0029-0031 of Strecker, and rejection of claim 13 above).

Regarding claim 19, the modified device of Coffman (i.e., Coffman in view of White, Strecker, and Cossaboom) is further disclosed to comprise a first light source (24 of White) positioned inside the first power button (22 of White) and configured to illuminate the first power button to one of a plurality of different colors based on what temperature mode is activated (see paragraph 0038 of White).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coffman, White, Fernandez, and Strecker, as applied to claim 12 above, in view of Cronn.
Regarding claim 20, Coffman, White, Fernandez, and Strecker together teach the limitations of claim 12, as discussed above, but fail to further teach wherein a fuse is electrically connected to the heating element for deactivating the heating element in response to the heating element exceeding a predetermined temperature.

Furthermore, Cronn teaches a body warming garment (40) including at least one sleeve (see Fig. 3), the garment including a heating element (18, 20) and a power source (29, see paragraph 0050), the garment further including a fuse electrically connected to the heating element for deactivating the heating element in response to the heating element exceeding a predetermined temperature (see paragraph 0063), so as to prevent overheating and enhance safe use of the garment (see paragraph 0063).
Therefore, based on White’s and Cronn’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Coffman’s device to further include a fuse electrically connected to the heating element for deactivating the heating element in response to the heating element exceeding a predetermined temperature, as doing so would prevent overheating and enhance safe use of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732